 Case 6:21-cv-00360-RBD-EJK Document 6 Filed 03/17/21 Page 1 of 2 PageID 37




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

JESSICA PRIM,

      Plaintiff,

v.                                                   Case No. 6:21-cv-360-RBD-EJK

ILLINOIS DCFS; FAMILY CARE
(ILLINOIS); PEORIA
COURTHOUSE; ILLINOIS STATE
POLICE; PEORIA POLICE;
ILLINOIS INSPECTOR GENERAL;
GOVERNOR PRITZER; and PEORIA
LEGISLATORS DISTRICT 17 & 19,

      Defendants.
________________________________________/

                                         ORDER

      Plaintiff filed the pro se Complaint, alleging that the State of Illinois is

trafficking children. (Doc. 1.) She also moved to proceed in forma pauperis. (Doc. 2

(“Motion”).) On referral, U.S. Magistrate Judge Embry J. Kidd entered a Report

and Recommendation (“R&R”) on February 25, 2021, recommending that the

Court dismiss the case for improper venue given the Complaint’s apparent

connection only to Illinois. (Doc. 5.)

      The parties did not object to the R&R, and the deadline has passed. So the

Court examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006). Finding none, the R&R is due to be adopted in its entirety.
 Case 6:21-cv-00360-RBD-EJK Document 6 Filed 03/17/21 Page 2 of 2 PageID 38




        Accordingly, it is ORDERED AND ADJUDGED:

        1.   The R&R (Doc. 5) is ADOPTED, CONFIRMED, and made a part of

             this Order.

        2.   This case is DISMISSED WITHOUT PREJUDICE.

        3.   The Motion to Proceed in Forma Pauperis (Doc. 2) is DENIED as moot.

        4.   The Clerk is DIRECTED to close the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on March 17,

2021.




Copies to:
Pro se Plaintiff Jessica Prim




                                           2
